15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 1 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 2 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 3 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 4 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 5 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 6 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 7 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 8 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 9 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 10 of 11
15-46235-pjs   Doc 55   Filed 02/12/19   Entered 02/12/19 12:14:45   Page 11 of 11
